
	

115 S1272 IS: Drone Federalism Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1272
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mrs. Feinstein (for herself, Mr. Lee, Mr. Blumenthal, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To preserve State, local, and tribal authorities and private property rights with respect to
			 unmanned aircraft systems, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Drone Federalism Act of 2017.
		2.Preservation of State, local, and tribal authorities with respect to unmanned aircraft systems
 (a)Scope of preemption for civil unmanned aircraft regulationsIn prescribing regulations or standards related to civil unmanned aircraft systems, the Administrator shall—
 (1)define the scope of the preemptive effect of such regulations or standards pursuant to section 40103 or 41713 of title 49, United States Code, which shall be limited to the extent necessary to ensure the safety and efficiency of the national airspace system for interstate commerce; and
 (2)preserve, to the greatest extent practicable, legitimate interests of State, local, and tribal governments, including—
 (A)protecting public safety; (B)protecting personal privacy;
 (C)protecting property rights; (D)managing land use; and
 (E)restricting nuisances and noise pollution. (b)Reserved powers (1)In generalIn prescribing regulations or standards related to civil unmanned aircraft systems, the Administrator shall ensure that the authority of a State, local, or tribal government to issue reasonable restrictions on the time, manner, and place of operation of a civil unmanned aircraft system that is operated below 200 feet above ground level or within 200 feet of a structure is not preempted.
 (2)Reasonable restrictionsFor purposes of paragraph (1), reasonable restrictions on the time, manner, and place of operation of a civil unmanned aircraft system include the following:
 (A)Limitations on speed. (B)Prohibitions or limitations on operations in the vicinity of schools, parks, roadways, bridges, or other public or private property.
 (C)Restrictions on operations at certain times of the day or week or on specific occasions such as during parades or sporting events.
 (D)Prohibitions on operations while the operator is under the influence of drugs or alcohol. (E)Prohibitions on careless or reckless operations.
 (F)Other prohibitions that protect public safety, personal privacy, or property rights, or that manage land use or restrict noise pollution.
					3.Preservation of private property rights
			(a)Affirmation of applicability of constitutional takings clause to Federal Aviation Administration
 regulationsIn prescribing regulations or standards related to civil unmanned aircraft systems, the Administrator shall not authorize the operation of a civil unmanned aircraft in the immediate reaches of the airspace above property without permission of the property owner.
			(b)Affirmation of applicability of constitutional takings clause absent Federal Aviation
 Administration regulationsSection 336(a) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended—
 (1)in paragraph (4), by striking ; and and inserting a semicolon; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
					
 (6)when flown in the immediate reaches of the airspace above property (as defined in section 3(c) of the Drone Federalism Act of 2017), the operator has the permission of the property owner..
 (c)DefinitionIn this section, the term immediate reaches of the airspace above property, with respect to the operation of a civil unmanned aircraft system, includes— (1)any area within 200 feet above the ground level of the property;
 (2)any area within 200 feet above any structure on the property; and (3)any area where operation of the aircraft system could interfere with the enjoyment or use of the property.
				4.Pilot program on Federal partnerships
 (a)In generalNot later than one year after the date of the enactment of this Act, the Administrator shall enter into agreements with not more than 10 State, local, or tribal governments to establish pilot programs under which—
 (1)the Administrator shall provide technical assistance to such governments in regulating the operation of civil unmanned aircraft systems, including through the use of the latest available technologies; and
 (2)the Administrator and such governments shall coordinate efforts with respect to the enforcement of regulations relating to the operation of civil unmanned aircraft systems.
 (b)SelectionIn selecting among State, local, and tribal governments for purposes of establishing pilot programs under subsection (a), the Administrator shall seek to enter into agreements with—
 (1)governments that vary in their size and intended approach to regulation of civil unmanned aircraft systems; and
 (2)not less than one State government, not less than one county government, not less than one city government, and not less than one tribal government.
 (c)Unmanned aircraft systems traffic management systemThe Administrator shall coordinate with Administrator of the National Aeronautics and Space Administration to ensure that participants in pilot programs established under subsection (a) are consulted in the development of the unmanned aircraft systems traffic management system under subsection (a) section 2208 of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 49 U.S.C. 40101 note) and the pilot program under subsection (b) of that section.
 (d)Report requiredNot later than 2 years after establishing the pilot programs required by subsection (a), the Administrator shall submit to Congress, and make available to the public, a report identifying best practices for State, local, and tribal governments to regulate the operation of civil unmanned aircraft systems and to collaborate with the Federal Aviation Administration with respect to the regulation of such systems.
 5.Rule of constructionNothing in this Act shall be construed— (1)to diminish or expand the preemptive effect of the authority of the Federal Aviation Administration with respect to manned aviation; or
 (2)to affect the civil or criminal jurisdiction of— (A)any Indian tribe relative to any State or local government; or
 (B)any State or local government relative to any Indian tribe. 6.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (2)CivilThe term civil, with respect to an unmanned aircraft system, means that the unmanned aircraft is not a public aircraft (as defined in section 40102 of title 49, United States Code).
 (3)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Local governmentThe term local, with respect to a government, means the government of a subdivision of a State. (5)StateThe term State means each of the several States, the District of Columbia, and the territories and possessions of the United States.
 (6)Tribal governmentThe term tribal, with respect to a government, means the governing body of an Indian tribe. (7)Unmanned aircraft; unmanned aircraft systemThe terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
